         Case 1:15-cv-11848-DPW Document 175 Filed 06/02/20 Page 1 of 8



                              UNITED STATES DISTRICT COURT                               c. ^         9"
                               MIDDLE DISTRICT OF FLORIDA                               %'P

 Universitas Education. LLC
                                                        Middle Districtof Florida          -^-4            q
                      Plaintiff                         Case;8:19-mc-30-T-02JSS                       ^
 vs                                                     Civil Action No. 1:15-CV-11848^W)^
 Jack E. Robinson, 111 a/k/a                            District ofMassachusetts              ^*"5^
 Jack E. Robinson
                         Defendant



                MOTION TO DISMISS FOR LACK OF JURISDICTION AND

                         RESPONSE TO PLAINTIFF'S OBJECTION




INTRODUCTION

I, Lillian Granderson, pro se, file this objection to plaintiffs request for sanctions, and ask this
court to denythat request because of confusion, misrepresentation of the truth, deception, intent
to invade my privacy, illegal overreaching, unsubstantiated allegations, plan to harm me, a 93-
year-old Non-Party Witness, through unnecessary stress in a flawed case that has only a plaintiff,
no defendant.

In an effort to respond to this unjust motion for sanctions, I have copied terminology and style
used in other documents filed in court actions.

Throughout, I refer to plaintiffs attorney as plaintiff. I do not have legal authority to submit.

Let me say at the outset that my deceased son was neither tried, nor found guilty of a criminal
act. Therefore, plaintiffs statements about my son's conduct are unproven. It is apparent that
since my son is dead, plaintiff wants to hold me accountable for whatever happened with
Universitas and is badgering me to pay a price.

PERSONAL PROFILE

After graduating college and completing diplomatic tours, I worked for 37 years owning and
operating multiple nursing facilities andrest homes. In that capacity, I managed medical needs of
elderly clients, who were, then, where I am today in the cycle of life.

I am not a criminal suspect, who may need to hide, dip, dodge, or abscond. At this time, I ask
this court not to issue sanctions against me for acts of obstruction or evasion, which are not
supported by evidence.

From this preface, I state the following:
                                                                                           1 t Pa ge
         Case 1:15-cv-11848-DPW Document 175 Filed 06/02/20 Page 2 of 8




NO JURISDICTION

When the Federal Judge in Tampa closed the case, I was distracted by illness and death. I
thought that he may have been acknowledging the fact that this case is flawed; there is only one
party, the plaintiff. There is no defendant.

I asked whether, in a federal court, the case is "complete" with only one party. I was told "No,"
and was reminded by Attorney Williams that she raised that issue when we went to the
deposition that was scheduled in Sarasota.

I heardher say to plaintiffthat the federal rules require the defendant be served before notice of
deposition is sent out. Since the defendant is dead, she askedwho was served in his stead.
Plaintiff said that despite absence of a defendant,the Massachusetts judge told him to move
forward with the discovery of assets.

Attorney Williams objectedand said that the federal judge had not waivedthe federal rule that
requires that a defendant be served. She said that I would answerquestions under oath, but would
not be participating in a "deposition."

Attomey Williamstold me that she also raised the issue of the defendant not being served during
a telephone hearing with the federal magistrate. She was told that she had to objectwithin 14
days from receipt ofthe subpoena. I had hired Attomey Williams after 14 days of having
received the subpoena. It was too late.

Attomey Williams gave me a brief education of requirements of a federal case. She said that
there must be a "federal question" and we must have "diversity ofjurisdiction." It seems to me
that where the plaintiff is the only party, there can be no diversity, which is required.

I received in the mail copies of a pleading that plaintiff sent to the court. In it, plaintiff refers to
Massachusetts Judge Woodlock's authorization for continued discovery of assets. I think that it
is important for the Floridacourt to see other discussion that Judge Woodluck had with plaintiff
about appointment of a substitute for my deceased son. Discussion during the hearing on
February 5,2019 focused on a question that I have about jurisdiction. Exhibit A, Status
Conference, Boston MA, April 12,2019, p. 3.

I must assume that if jurisdiction is lacking in the Florida court, it is also absent in the
Massachusetts court. So, I ask that the case be dismissed for Lack of Jurisdiction.

Based on this reasoning, I ask the court to cancel the deposition and dismiss any further action in
this flawed case, where there is no diversity ofjurisdiction.




                                                                                               2 IPage
         Case 1:15-cv-11848-DPW Document 175 Filed 06/02/20 Page 3 of 8




I AM CONFUSED

As background, I tell you that Attorney Williams spoke with me attherepass after my sister's
funeral. She informed me that the federal judge in Florida had closed this part of the case. Later,
I asked herif there were any more action onthis case. She briefly explained thatthecase had
been closed "without reservation" of issues to be addressed by the court. She also said that she
had received a phone call from plaintiff, who referred to this court having closed the case.
I was confused when I was served, personally, andreceived mail about the previously closed
case.



Earlier, I had received a copy of a transcript of a Massachusetts hearing. I was instructed to
carefully read the conversation between thejudgeandplaintiff, sothatI could have a more
complete understanding of what to expect in Florida. ExhibitB, Status Conference, Boston MA,
April 12,2019, pp. 3-10.

The judge said that he would allow plaintiffthe time that heneeded to finish his discovery. Then
he would grant a motion for summary judgment inthe case. I did not understand the meamng of
all ofthat. The judge also said that hewould remain "reactive" rather than "proactive" about
there being no substitute for defendant, and about an Order of Summary Judgment. I had to
make some assumptions about thatperceived assurance. Exhibit C, Status Conference, Boston
MA, April 12, 2019, p. 10.

I GAVE WRITTEN NOTICE

After I gave notice to this court, I was unavailable because of illness thatrequires two (2)
surgeries, therapy, and rehabilitation.

I submitted a legitimate statement, from a licensed surgeon, thatoutlined thesurgery and
rehabilitation schedule.

Forthe record, let me emphasize howhard it is to find a doctor, who will perform surgery on a
92-year old patient.

It is also hard for a 92-year-old patient to have confidence inthe performance of a surgeon and
an anesthesiologist, and have a reasonable sense of survival.

I am speaking about my survival ofmultiple surgeries. I am focused on my quality oflife.
I was consumed by thoughts and considerations of my medicaloutcome.

I gave my attention to my extremely painfril medical condition, which rendered me immobile,
sleep deprived, andsuffering withcompromised memory.
Before my surgery, I had nonotice from plaintiff of date, time, orplace for deposition.

                                                                                          3 IPage
           Case 1:15-cv-11848-DPW Document 175 Filed 06/02/20 Page 4 of 8




I did not have the availability, energy, mindset, desire, or interest to escape capture, avoid
personal service or refuse mail delivery.

I did neither.

I emphatically say to the court that my actions do not raise to the level ofordering sanctions
against me.

NO FORWARDED MAIL

In preparation for the surgery and subsequent down time, I prepaid my accounts. Therefore, I did
not expect mailthat would require my urgent attention.
And, I did not get any.

I had my mail forwarded. When I reviewed my correspondences after my surgery, I did not see
any forwarded from plaintiffthat had been sent from either my Florida orMassachusetts address.
Also, I did not see any retum notices among plaintiffs exhibits.
Plaintiffknows my addresses. I did not dodge any suggested attempts to reach me. I did not see
any mail come in. Also, I am not a party to this case. I was under nocourt order to report my
location, my schedule, or my medical outcome.

I emphatically say to the court that my actions do not raise to the level ofordering sanctions
against me.

I UNDERWENT SURGERY

With two surgeons considering my risky operation, I entered the pre-op stage for a high risk
geriatric patient before deciding on which surgeon and atwhich location I would be served best.
I had to be satisfied.

They were both exhaustive and time-consuming series oftests to which I had to be transported
for: blood work. X-rays, cognitive assessment, hypertensive analysis, lung capacity, EKG, and
stress evaluation. I had some results that meant it would take more time for me to qualify for the
surgery.


The surgeon had to be satisfied.

After settling onthe surgeon, I underwent one oftwo operations as I had reported to the court.
Upon release, I was admitted to a hospital fitness center for immediate attention, followed by
home-health nursing and physical therapy.

I remain poised for the second surgery.


                                                                                            4 IPa ge
          Case 1:15-cv-11848-DPW Document 175 Filed 06/02/20 Page 5 of 8




I emphatically say to the court that my actions do not rise to the level of ordering sanctions
against me.

I HAD TO RETURN TO FLORTOA PREMATURELY

I did not complete my rehabilitation. I was advised of my only sister's grave illness.

My service providers organized aids for me to walk so that I could return to Florida to visit with
her.

My sister died while I was in flight. Even though I was aware ofher plight, I was distraught with
grief.

With the support of family and a communityof friends, I made it through her wake and fimeral.

On the eve of her interment, her husband of over 70 years died.

With the loss of my son and these two loved ones, my small immediate family was reduced by a
high percentage.

I continue to go through the various stages of grief.

I received personal service related to this matter. I have responded.

I feel that plaintiff is unnecessarily attacking and maligning me.

I emphatically say to the court that my actions do not rise to the level of ordering sanctions
against me.

TRANSAMERICA LIFE INSURANCE BENEFITS ARE OUTSIDE OF ESTATE

Plaintiff attachedcopies ofchecks from Maxine Novak, my son's paramour and corporate
partner, to show the court evidence of my financial ability to open probate of my son's estate.
Exhibit D, SunTrust Account Statement, p. 6 on 6.

I say to the court, therefore, that plaintiff also knows from Novak that the:

         TransAmerica Life Insurance benefits were paid directly to Shadow Ridge Properties,
         LLC, a Florida corporation;

         Shadow Ridge Properties, LLC is a Florida corporation that was owned by Novak and
         my son;

         TransAmerica Life Insurancepolicy, on the life of my son, was owned by Shadow Ridge
         Properties, LLC;



                                                                                          5 IP3ge
         Case 1:15-cv-11848-DPW Document 175 Filed 06/02/20 Page 6 of 8



        TransAmerica Life Insurancebenefits for that policy were paid to Shadow Ridge
        Properties, LLC. Novak, ShadowRidge Properties, LLC co-owner, wrote the checks to
        Novak and to Granderson, as an agent ofthe corporation. I had no responsibility to carry
        out business transactions or write checks for Shadow Ridge Properties, LLC. 1did
        neither. Exhibit E, SunTrust Account Statement, p. 6 of 6.


PLAINTIFF MISREPRESENTED THE TRUTH TO THE COURT


Even though plaintiff showed checks from Shadow Ridge Properties, LLC, signed by Novak to
me, he tells the court that '''Mrs. Granderson simplypaid herselfout with thoseproceeds..."
Plaintiffs communication with Novak should have revealed that:

Novak, a corporate officerof Shadow RidgeProperties, LLC, disbursed benefits fi'om
TransAmerica Life Insurance Company that were sent directlyto ShadowRidgeProperties,
LLC.

Although referenced in thewill, thepolicy was notowned by my son; it could notbe part of his
inventory.

Plaintiffpresented no proof that 1altered any checks that were sent to me. 1was a passive
recipient.

Without sufficient comprehension of the actions of Novak—who wrote the checks to Lillian B.
Granderson, not to the estate of Jack E. Robinson111, or with total disregard for that truth,
plaintiff viciously said that1'''took the assets (insurance proceeds) and claimed that the estate
was insolvent'' Exhibit F, Status Report and SanctionsRecommendation, p. 3. May 8,2020.

1say to the courtthat 1had no knowledge of the operations of Shadow Ridge Properties LLC. 1
found no need to modify or adjust any document, check, or action. Plaintiffs claim wasintended
to make me look like a thief and a scoundrel.

As a corporate officer of Shadow Ridge Properties, LLC, Novak efficiently transacted all ofthe
business between ShadowRidgeProperties, LLC and TransAmerica Life Insurance.

1was distressed about the death of my only child. Asset researchers informed me that there are
no assets. My son's estate is insolvent.

1protest the deception to the court to make me look crooked anddishonest. 1askthiscourt to
sanction plaintifffor intentionally painting me as a thief.

I emphatically sayto the court thatmyactions do notriseto the level of ordering sanctions
against me.



                                                                                         6 IPag e
           Case 1:15-cv-11848-DPW Document 175 Filed 06/02/20 Page 7 of 8



PRUDENTIAL LIFE INSURANCE BENEFITS ARE OUTSIDE THE ESTATE

This is whatI havebeen ableto piecetogether aboutthe insurance proceeds paid directly to me:

2007 My sonpurchased a Prudential Life Insurance Policy. "Mother" is beneficiary. He lists
this in his will. I toldplaintiffabout the will. I was nottrying to hide anything. Exhibit G, Last
Will and Testament of Jack E. Robinson, page 11.

I maintain that the following is NOT sufficient proof of money, stolenby my son, and that he
used the money to purchase life insurance policies.

'^Upon reviewing the will, it became clear thatMr. Robinson hadpurchased multiple life
insurance policies contemporaneously with his receipt ofstolen money, and had listedeither
Mrs. Granderson or Shadow Ridge Properties, a company ofwhich he was the half-owner, as
the beneficiary.''^ Exhibit H Plaintiff Universitas Education, LLC's Opposition to Motion to
Quash or Continue,p. 2, May 21,2020. (I added emphasis).

Plaintiff's mere accusations of thefl by my son, and an empty claim that he used the stolen
money to purchase multiple life insurance policies must fall short of sufficient proofto force me
to bebadgered to testify about my life insurance benefits, which areoutside of the scope of
probate.

Plaintiff told the Massachusetts court, "At the time that the money was stolen and money
transferred to Mr.Robinson, he acquired about$3 million in additional life insurance policies..
2009 I do know that the $30 million payout of Seth Spencer's life (2009) was made two years
after my sonpurchased one of the policies (2007) for which I was named beneficiary.
I fail to see the basis or foundation for infiingement of my right to privacy.

I askthe court, what proofdidplaintiff present to the court thatshows the connection between
my son's 2007 life insurane purchase and the 2009 payment on Seth Spencer's death? Please
make plaintiff prove his allegations before forcing me to submit to unnecessary badgering.

2017    My son died in November.

2018 As his legitimate beneficiary, I received death benefits directly. My understanding is that
where a beneficiary is named bya person who dies, those funds are exempt from probate in the
Florida courts.

I protest the fact that plaintiff feels entitled to make charges and have them believed, without
verification. I ask this court to demand proof—not a meresuggestion or off-hand accusation—of
evidence that my son stole money from plaintiff and used it to pay thePrudential premiums at
issue here.



                                                                                          7 IPa ge
        Case 1:15-cv-11848-DPW Document 175 Filed 06/02/20 Page 8 of 8



       WHEREFORE, I ask this court to:

               Dismiss this case for lack ofjurisdiction;

               Deny the sanctions sought against me;

               Allow me 90 days to reply to the motion for sanctions;

               Grant me time to be examined by my doctor for a medical release;

               Permit me opportunity to engage the services of an attorney, who must become

               knowledgeable ofthe issues currently before this court.

                                        CERTIFICATE OF SERVICE

               I HEREBY CERTIFY that on this            day of May, 2020, e-service court notice

was served on relevant parties.




Lillian B. Granderson, Pro Se
Non-Party Witness
